Fourth Court of Appeals
                                San Antonio, Texas
                                        April 3, 2019

                                    No. 04-18-00971-CV

                      IN THE INTEREST OF M.C.V. AND M.D.V.,

                 From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017PA02539
                      The Honorable Eric Rodriguez, Judge Presiding

                                      ORDER
       The appellee’s motion for extension of time to file brief is hereby GRANTED. Time is
extended to April 15, 2019.


                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of April, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court